Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-25 are pending. Claims 26-44 have been cancelled. Claims 1, 7, 9, and 11-16 has been amended. Claims 1-25 have been examined.

Claim Interpretation
Claims 12-16 recites the term “compression structures”. This term is interpreted using broadest reasonable interpretation as any compression structures that contact and compress the assay test strip and/or the separation membrane in select locations. It will be understood that the compression structures are not limited to the particular shape, number, location, or arrangement.

Withdrawn Claim Rejections - 35 USC § 112
Claims 7 and 9 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. The amendments to claims 7 and 9 overcome these rejection, therefore these rejections have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-17 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ruvinsky et al. (US20110076697A1, Pub date: 3/31/2011, hereinafter “Ruvinsky”, listed in IDS 3/17/2021) in view of Li et al. (US20170212112A1, Pub date: 7/27/2017, hereinafter “Li”) and Takeuchi et al. (US20140242613A1, Pub date: 8/28/2014, hereinafter “Takeuchi”).
Regarding Claim 1, Ruvinsky discloses throughout the publication a lateral flow assay device for detecting an analyte of interest in a fluid sample (Par. 2) comprising: 
a first flow path configured to receive the fluid sample, the first flow path extending between a top surface and a bottom surface of a membrane configured to retain particles in the fluid sample (see Figs. 1 and 2, Par. 41: the plasma separation membrane 106 may have a first surface 112 facing toward the pre-filter 108 and a second surface 114 facing toward the conjugate pad 104; configuring the plasma separation membrane 106 for allowing passage of blood plasma or serum through the plasma separation membrane 106 and for trapping erythrocytes may include providing the plasma separation membrane 106 with a fibrous structure; see also Par. 47: erythrocytes in the assay sample are trapped in the plasma separation membrane 106); and 
a second flow path extending through a sample receiving zone (Figs. 1 and 2: part 104) to a capture zone downstream of the sample receiving zone (Figs. 1 and 2, Par. 35: the migration membrane 102 has a test line 110), the sample receiving zone comprising a conjugate comprising a label such as colloidal gold, and an agent configured to specifically bind to the analyte of interest (Par. 38: the conjugate pad 104 is configured for loading onto the conjugate pad 104 of one or a plurality of detection antibodies having specific binding affinity for an assay target; the detection antibodies may include a visibly colored tagging agent, such as colloidal gold particles or blue latex microsphere), the capture zone comprising an immobilized capture agent specific such as antibodies to the analyte or antigen of interest (Par. 35: the migration membrane 102 has a test line 110 configured for loading onto the test line 110 of one or a plurality of capture antibodies having specific binding affinity for an assay target), the second flow path spatially below and in fluid communication with the bottom surface of the membrane (see Figs. 1, and 2, and Par. 41: the plasma separation membrane 106 may have a first surface 112 facing toward the pre-filter 108 and a second surface 114 facing toward the conjugate pad 104; Par. 47: an assay sample loaded onto the pre-filter 108 flows through the pre-filter 108 and then through the plasma separation membrane 106. Erythrocytes in the assay sample are trapped in the plasma separation membrane 106; blood plasma or serum then passes through the conjugate pad 104), a buffer receiving zone configured to receive a buffer that directs the fluid sample received through the bottom surface of the membrane along the second flow path to the capture zone (Par. 65: loading a chase buffer onto the pre-filter 108 after loading the assay sample onto the pre-filter 108, and step 330 may include causing the chase buffer to enhance lateral flow of blood plasma or serum across the migration membrane 102 to the test line 110).
Ruvinsky also teaches that these components of the lateral-flow immuno-chromatographic assay devices 100 were held in position together by being moderately compressed between upper and lower halves of the housing 142 (Par. 71).
Therefore, although Ruvinsky teaches a buffer receiving zone to receive chase buffer on the pre-filter 108 to enhance lateral flow of blood plasma or serum across the migration membrane 102 to the test line 110 (Par. 65), Ruvinsky fails to explicitly disclose the assay device comprising a buffer receiving zone located upstream of the sample receiving zone on the second flow path which is spatially below the membrane. In addition, Ruvinsky fails to explicitly disclose a cartridge defining a buffer well and a sample well in communication with the buffer receiving zone and the sample receiving zone, respectively, the cartridge comprising compression structures configured to compress portions of the membrane.
Li teaches throughout the publication integrated devices that improve sensitivity of rapid diagnostic tests; the devices described herein integrate sample separation with rapid diagnostic tests and improve signal intensity of the rapid diagnostic tests (Abstract). Specifically, Li teaches a device using a vertical blood separation membrane (VBSM) on top of a lateral flow assay (Par. 74) wherein a drop of sample (e.g., blood) is added to the rapid diagnostic test (RDT) through one hole (sample well), and then a number of drops of buffer are usually added through another hole (buffer well). The buffer carries the sample along the length of the RDT (Par. 4). Li further teaches a buffer pad is located upstream of sample pad (see Fig.1) and the housing has a buffer well positioned on top of the buffer receiving zone and a sample well positioned on top of the sample receiving zone of the lateral flow strip as shown in Fig. 2A-2B. Therefore Li teaches a cartridge defining a buffer well and a sample well in communication with the buffer receiving zone and the sample receiving zone respectively, the buffer receiving zone located upstream of the sample receiving zone on the second flow path which is spatially below the membrane.
Takeuchi teaches throughout the publication a lateral flow assay device that can conduct a test to provide an indication of Gram negative (GN) or Gram positive (GP) infection (or both) within 30 minutes, and desirably in less than 15 minutes (Par. 11). 
In detail, Takeuchi teaches that in order to prevent additional fluid from flooding the strip 76 (a known problem with lateral flow assays) and ameliorate flow onto the strip, the device can include strip compression features as shown in FIG. 3. The first compression feature is a well 72 above the conjugate pad 74 that prevents a large release of sample from initially flooding this pad 74 and having the sample transfer off the strip 76 and onto uncontrolled surfaces. This can be further enhanced by containing the end of the proximal end 78 of the strip 76 in a pocket. A second compression feature is a set of one or more ribs 80 against the upper surface 82 of the strip 76 over the conjugate pad 74. The ribs 80 allow some of the sample that is added to the conjugate pad 74 to accumulate on the surfaces of the pad 74 and the upstream rib(s) 80 while staying on the strip 76 and thus allow the gold conjugate to solubilize and mix effectively before wicking onto and through the nitrocellulose membrane 84. The final compression feature is at the conjugate pad 74 and nitrocellulose membrane 84 interface 86. This feature acts as a final regulator to encourage the sample to flow through the nitrocellulose 84 and not remain on the surface 82 and flood the system (Par. 33). Therefore Takeuchi teaches the cartridge comprising compression structures configured to compress portions of the membrane.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Ruvinsky, wherein the buffer receiving zone is located on the pre-filter, to locate the buffer receiving zone upstream of the sample receiving zone on the second flow path which is spatially below the membrane, and to use a cartridge defining a buffer well and a sample well in communication with the buffer receiving zone and the sample receiving zone respectively, as taught by Li, doing so would enable the buffer carrying the sample along the length of the RDT as taught by Li (Li, Par. 4). Additionally, rearrangement of parts of device would be an obvious matter of design choice. See MPEP 2144.04.VI.
It would have also been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Ruvinsky in view of Li, to incorporate compression structures such as wells above the buffer receiving zone and the sample receiving zone and a set of one or more ribs against the upper surface of the particle retailing membrane in the housing of the lateral flow strip, as taught by Takeuchi, to arrive at the claimed invention, because the compression features would prevent additional fluid from flooding the strip (a known problem with lateral flow assays) and ameliorate flow onto the strip as taught by Takeuchi (Takeuchi, Par. 33 and Fig. 3). Additionally, Ruvinsky also discloses that these components of the lateral-flow immuno-chromatographic assay devices 100 were held in position together by being moderately compressed between upper and lower halves of the housing 142 (Ruvinsky, Par. 71).
One of skill in the art would have a reasonable expectation of success in combining Ruvinsky with Li because both are directed to a lateral flow device that using a chase buffer to enhance lateral flow of the analytes of interest. One of skill in the art would have a reasonable expectation of success in combining Ruvinsky in view of Li with Takeuchi because both are directed to a lateral flow device with a housing that seeks to compress the test strips inside.

Regarding Claim 2, Ruvinsky in view of Li and Takeuchi discloses the assay device wherein the first flow path is generally transverse to the second flow path (Ruvinsky, Figs. 1. and 2, and Par. 47: First flow path: an assay sample loaded onto the pre-filter 108 flows through the pre-filter 108 and then through the plasma separation membrane 106; erythrocytes in the assay sample are trapped in the plasma separation membrane 106; blood plasma or serum then passes through the conjugate pad 104; Second flow path: Par. 35: the migration membrane 102, and the test line 110 to form a pathway in the direction of an arrow 113 suitable to allow lateral flow of blood plasma or serum across the migration membrane 102 to the test line 110).

Regarding Claim 3, Ruvinsky in view of Li and Takeuchi discloses the assay device wherein the membrane is configured to retain particles that obstruct the flow of the analyte of interest (Ruvinsky, Par. 6, 7: the diagnostic assay cycle further includes causing erythrocytes to be trapped in the plasma separation membrane; and allowing blood plasma or serum to pass through the plasma separation membrane to the conjugate pad. Additionally, the cycle includes allowing blood plasma or serum to pass through the conjugate pad onto the migration membrane and allowing blood plasma or serum to laterally flow across the migration membrane to the test line).

Regarding Claim 4, Ruvinsky in view of Li and Takeuchi discloses the assay device wherein the membrane is configured to retain particles that interfere with detection of the analyte of interest at the capture zone (Ruvinsky, Par. 47: erythrocytes in the assay sample are trapped in the plasma separation membrane 106; Ruvinsky, Par. 28:  blood plasma or blood serum may, for example, be separated from erythrocytes before carrying out a lateral-flow immuno-chromatographic diagnostic assay to reduce or substantially eliminate the reddish color caused by hemoglobin which might generate generating a false positive assay result; these false positive results may be avoided by removing erythrocytes from an assay sample before carrying out a lateral-flow immuno-chromatographic diagnostic assay).

Regarding Claim 5, Ruvinsky in view of Li and Takeuchi discloses the assay device wherein the membrane is configured to retain particles based on the size of the particles and/or affinity of the particles to agents in the membrane (Ruvinsky, Par. 53: a material may also have a porosity suitably sized or a fiber density suitable for trapping some of the erythrocytes present in an assay sample; Ruvinsky, Par. 54: the plasma separation membrane 106 is formed of a material having a structure suited for allowing blood plasma or serum to pass through the plasma separation membrane 106, and for trapping erythrocytes; For example, the plasma separation membrane 106 may be formed of an asymmetric membrane material having large pores 116 at the first surface 112 and smaller pores 118 at the second surface 114).

Regarding Claim 6, Ruvinsky in view of Li and Takeuchi discloses the assay device wherein the sample receiving zone is spatially below and in fluid communication with-the bottom surface of the membrane (Ruvinsky, Figs. 1, and 2, and Par. 47: an assay sample loaded onto the pre-filter 108 flows through the pre-filter 108 and then through the plasma separation membrane 106; erythrocytes in the assay sample are trapped in the plasma separation membrane 106; blood plasma or serum then passes through the conjugate pad 104).

Regarding Claim 7, Ruvinsky in view of Li and Takeuchi discloses the assay device wherein the first flow path is configured to receive an undiluted, whole blood sample; an undiluted venous blood sample; an undiluted capillary blood sample; an undiluted, serum sample; or an undiluted plasma sample (Ruvinsky Par. 4: carrying out diagnostic assays on blood samples; see also Par. 28 and 36).

Regarding Claim 8, Ruvinsky in view of Li and Takeuchi discloses the assay device wherein the particles comprise erythrocytes or red blood cells (Ruvinsky, Par. 47: erythrocytes in the assay sample are trapped in the plasma separation membrane 106).

Regarding Claim 9, Ruvinsky in view of Li and Takeuchi discloses the assay device wherein the first flow path is configured to receive a volume of the fluid sample in an amount between about 50 μL and about 100 μL (Ruvinsky, Par. 44: the lateral-flow immuno-chromatographic assay device 100 may be configured for being capable of utilizing a single drop of whole blood; a hanging drop of blood may have a volume within a range of between about 60 μl and about 65 μl). In addition, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 979 F.2d 1575, 16 USPOQ2d 1934 (Fed. Cir. 1990}.See MPEP § 2144.05 (I).

Regarding Claim 11, Ruvinsky in view of Li and Takeuchi discloses the assay device wherein the cartridge further comprises a read window positioned over the capture zone (Ruvinsky, Par. 46 and Fig. 2: an opening 146 for reading of assay results).

Regarding Claim 12, Ruvinsky in view of Li and Takeuchi discloses the assay device wherein the membrane is a size- exclusion membrane (Ruvinsky Par. 54: the plasma separation membrane 106 is formed of a material having a structure suited for allowing blood plasma or serum to pass through the plasma separation membrane 106, and for trapping erythrocytes).

Regarding Claims 13-15, it is noted that the recited limitations of the compression in portions of the membrane generated by the compression structures prevents the particles from: 1) claim 13: flowing through the bottom surface of the membrane to the second flow path; 2) claim 14: flowing through edges of the membrane to the second flow path (; 3) claim 15: flowing across the top surface of the membrane and onto the second flow path, are all drawn to functional limitations of the device. 
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus are distinguished from the prior art in terms of structure rather than function, a recitation of function does not distinguish over the prior art since an apparatus claim covers what a device is, not what it does, See MPEP 2114 and 2115. 
In the instant case the compression structures of a well and a set of one or more ribs disclosed by Ruvinsky in view of Li and Takeuchi is the same as the compression structure of the claimed invention according the Specification Par. 72 of instant application. Additionally, no structural differences are clearly or necessarily implied by the recitations of instant claims 13-15. Therefore the compression structure taught by Ruvinsky in view of Li and Takeuchi inherently possesses the functionally defined limitations of the claimed apparatus. The modified device of Ruvinsky meets the instant claims since it would necessarily be capable of performing these functions. 

Regarding Claim 16, Ruvinsky in view of Li and Takeuchi discloses the assay device the sample well comprises compression structures (Takeuchi, Par. 33: the first compression feature is a well 72 above the conjugate pad 74 that prevents a large release of sample from initially flooding this pad 74 and having the sample transfer off the strip 76 and onto uncontrolled surfaces). It would have been obvious to incorporate a compression structure in the sample well as taught by Takeuchi for the purpose of preventing additional fluid from flooding the strip as taught by Takeuchi (Takeuchi, Par. 33).

Regarding Claim 17, Ruvinsky in view of Li and Takeuchi discloses the assay device wherein the second flow path comprises a conjugate pad (Ruvinsky, Par. 38: the conjugate pad 104 is configured for loading onto the conjugate pad 104 of one or a plurality of detection antibodies having specific binding affinity for an assay target) in fluid communication with an assay membrane (Ruvinsky, Par. 35: the migration membrane 102 has a test line 110 configured for loading onto the test line 110 of one or a plurality of capture antibodies having specific binding affinity for an assay target; Ruvinsky, Par. 47: blood plasma or serum then passes through the conjugate pad 104; the detection antibodies loaded onto the conjugate pad 104 then specifically bind with target antigen if present in the blood plasma or serum, and the blood plasma or serum then carries the bound detection antibodies laterally across the migration membrane 102 to the test line 110), the conjugate pad comprising the buffer receiving zone and the sample receiving zone (Li, Fig. 1, the lower portion of the lateral device which can be referred as the “conjugate pad” in the instant application comprises a conjugate zone, a buffer receiving zone and a sample receiving zone. It would have been obvious to modify Ruvinsky with the teaching of Li, to include a buffer receiving zone together with the conjugate zone and the sample receiving zone, for the purpose of enabling the buffer carrying the sample along the length of the RDT as taught by Li (Li, Par. 4)), the assay membrane comprising the capture zone (Ruvinsky, Par. 35: the migration membrane 102 has a test line 110 configured for loading onto the test line 110 of one or a plurality of capture antibodies having specific binding affinity for an assay target).

Regarding Claim 19, Ruvinsky in view of Li and Takeuchi discloses the assay device wherein the membrane retains the particles in the fluid sample before the labeled conjugate in the sample receiving zone solubilizes (Ruvinsky, Figs. 1, and 2, and Par. 47: an assay sample loaded onto the pre-filter 108 flows through the pre-filter 108 and then through the plasma separation membrane 106; erythrocytes in the assay sample are trapped in the plasma separation membrane 106; blood plasma or serum then passes through the conjugate pad 104; Ruvinsky, Par. 38: the conjugate pad 104 is configured for loading onto the conjugate pad 104. Ruvinsky, Par. 65: loading a chase buffer onto the pre-filter 108 after loading the assay sample).

Regarding Claim 20, Ruvinsky in view of Li and Takeuchi discloses the assay device wherein erythrocytes or particles in the fluid sample do not enter the second flow path (Ruvinsky, Figs. 1, and 2, and Par. 47: erythrocytes in the assay sample are trapped in the plasma separation membrane 106; Ruvinsky, Par. 54: as an example, the large pores 116 may have diameters of about 220 μm, and the small pores 118 may have diameters of about 2.5 μm. Erythrocytes may then be trapped in the large pores 116, while blood plasma or serum flows out of the plasma separation membrane 106 through the smaller pores 118).

Regarding Claim 21, Ruvinsky in view of Li and Takeuchi discloses the assay device wherein the membrane comprises an asymmetric plasma separation membrane (Ruvinsky, Par. 54: the plasma separation membrane 106 may be formed of an asymmetric membrane material having large pores 116 at the first surface 112 and smaller pores 118 at the second surface 114).

Regarding Claim 22, Ruvinsky in view of Li and Takeuchi discloses the assay device wherein the fluid sample comprises a whole blood sample when the fluid sample flows in the first flow path and the fluid sample comprises a cell-free plasma sample when the fluid sample flows in the second flow path (Ruvinsky, Figs. 1, and 2, and Par. 47: an assay sample for example a whole blood loaded onto the pre-filter 108 flows through the pre-filter 108 and then through the plasma separation membrane 106; erythrocytes in the assay sample are trapped in the plasma separation membrane 106; blood plasma or serum then passes through the conjugate pad 104).

Regarding Claim 23, Ruvinsky in view of Li and Takeuchi discloses the assay device of Claim 1 as outlined in detail above. 
Although Ruvinsky fails to explicitly disclose the assay device, wherein buffer received in the buffer receiving zone does not flow through the first flow path, Li teaches that FIG. 7 shows modification of a commercially available CTK rapid diagnostic test using the methods described herein; (A) placement of L-shaped membrane laterally to the test strip; (B) movement of sample; (C) separation of red blood cell containing front from plasma containing front; (D) plasma reaches sample pad and begin buffer flow (Li, Par. 18), therefore Li teaches that the buffer received in the buffer receiving zone does not flow through the first flow path). It would have been obvious to modify Ruvinsky with the teaching of Li, to including the recited buffer receiving zone (as shown in Li, Fig.1 and 7), wherein buffer received in the buffer receiving zone does not flow through the first flow path, for the purpose of enabling the buffer carrying the sample along the length of the RDT as taught by Li (Li, Par. 4).

Regarding Claims 24 and 25, Ruvinsky in view of Li and Takeuchi discloses the assay device wherein the labeled conjugate comprises a label and an antibody or fragment thereof that specifically binds to the antigen or analyte of interest (Ruvinsky, Par. 38: the conjugate pad 104 is configured for loading onto the conjugate pad 104 of one or a plurality of detection antibodies having specific binding affinity for an assay target; the detection antibodies may include a visibly colored tagging agent, such as colloidal gold particles or blue latex microsphere).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ruvinsky (US20110076697A1) in view of Li (US20170212112A1) and Takeuchi (US20140242613A1), as applied to claims 1 and 17 above, and further in view of Zhou (US20090253119A1, Pub date: 10/8/2009, listed in IDS 4/19/2022).
Regarding Claim 10, Ruvinsky in view of Li and Takeuchi discloses the assay device of Claim 1 as outlined in detail above. 
Ruvinsky in view of Li and Takeuchi fails to explicitly disclose the assay device wherein the analyte of interest comprises C-reactive protein (CRP). 
Zhou teaches throughout the publication a lateral flow assay and system, including a test strip, for detection and quantification of analytes in samples (Abstract). Specifically, Song teaches an “analyte” refers to the material to be detected by use of the lateral flow test strip and method of the present invention. “Analyte” includes but is not limited to C-reactive protein (CRP) (Par. 176). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Ruvinsky in view of Li and Takeuchi with the teaching of Zhou, for the purpose of including C-reactive protein (CRP) as the analyte, and thereby detecting a cardiac marker (Zhou, Par. 330). One of skill in the art would have a reasonable expectation of success in combining Ruvinsky in view of Li and Takeuchi with Zhou because both are directed to a lateral flow device for detection of target analytes.

Regarding Claim 18, Ruvinsky in view of Li and Takeuchi discloses the assay device of Claims 1 and 17 as outlined in detail above. 
Ruvinsky in view of Li and Takeuchi also discloses the substrate 138 may be formed of a material having a structure suited for physically supporting the pre-filter 108, the plasma separation membrane 106, the conjugate pad 104, the migration membrane 102, and the absorption pad 140, and for maintaining such components of the lateral-flow immuno-chromatographic assay device 100 in position within the housing 142; such a material suitable for forming the substrate 138 including an acrylic adhesive layer is commercially available ((Ruvinsky, Par. 58). 
Ruvinsky in view of Li and Takeuchi does not specifically teaches the assay device wherein the bottom surface of the membrane configured to retain particles is adhered to the top surface of the conjugate pad with double-sided adhesive.
Zhou teaches that FIG. 12 is a side view of another alternative embodiment of a test strip generally similar to that of FIG. 2, but employing double-sided tape in the first end under sample filter or buffer pad (Par. 123-124, Par. 232); 
Therefore, it would have been obvious to use double-sided adhesive to bind the bottom surface of the membrane and the top surface of the conjugate pad together as taught by Zhou, because Ruvinsky also disclosed using adhesive layer to assemble the test strip. Additionally Ruvinsky is generic with respect to the assembly of the membrane and the conjugate pad and one skilled in the art would have been motivated to use the appropriate adhesive known in the art for binding of the membrane and the conjugate pad. One of skill in the art would have a reasonable expectation of success in combining Ruvinsky in view of Li and Takeuchi with Zhou because both are directed to using adhesive to assemble a lateral flow device.

Response to Arguments
Applicant’s amendment and arguments filed on 08/29/2022 have been entered and considered.  
Applicant argues that the term “compression structures” is to be given their broadest reasonable interpretation instead of being interpreted according to Specification Par. 72.
This argument is found persuasive. Therefore the term “compression structures” is given its broadest reasonable interpretation as understood by a person of ordinary skill in the art as stated in the updated Claim Interpretation section (Page 1).

Applicants argued that interpreting any limitation recited in claims 3, 4, and 5 under § 112(f) is improper because the term "means" does not appear anywhere in claims 3, 4, and 5. 
This arguments are found persuasive. Therefore the interpretation under 112(f) has been withdrawn.

Applicants argued that because Takeuchi does not teach or reasonably suggest a membrane configured to retain particles in a fluid sample, Takeuchi cannot teach or reasonably suggest "compression structures configured to compress portions of the membrane" as recited in amended claims 1 and 13-15. In addition, applicants argued that the function of compression structures of Takeuchi is "to prevent additional fluid from flooding the strip", which is different that the function of the claimed invention.
These arguments are found not persuasive. Please note that the features of “a membrane configured to retain particles in a fluid sample” is taught by Ruvinsky (see office action pages 5-6), Takeuchi is not relied upon for teaching this feature. Takeuchi teaches using compression structures such as wells and ribs to regulate the flow on the test strip and it would be obvious to combine Ruvinsky and Takeuchi as outlined in detail above (see Office action Pages 8-10).
Regarding the argument of Takeuchi teaching different function of compression structures compared to the claimed invention, please note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus are distinguished from the prior art in terms of structure rather than function, a recitation of function does not distinguish over the prior art since an apparatus claim covers what a device is, not what it does, See MPEP 2114 and 2115. 
In the instant case the compression structures of a well and a set of one or more ribs disclosed by Ruvinsky in view of Li and Takeuchi is the same as the compression structure of the claimed invention according the Specification Par. 72 of instant application. Additionally, no structural differences are clearly or necessarily implied by the recitations of instant claims 13-15. Therefore the compression structure taught by Ruvinsky in view of Li and Takeuchi inherently possesses the functionally defined limitations of the claimed apparatus. The modified device of Ruvinsky meets the instant claims since it would necessarily be capable of performing these functions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy NGUYEN can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/Examiner, Art Unit 1677                                                                                                                                                                                                        

/REBECCA M GIERE/Primary Examiner, Art Unit 1677